DETAILED ACTION
	This action is in response to the application filed 7/4/2020. Currently, claims 1-17 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the apparatus” should be amended to recite ---the airflow inhibitor apparatus---.  Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the indentations” should be amended to recite ---the plurality of indentations---.  Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the rearward direction” should be amended to recite ---the rearward direction of the third axis---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the upward ---.  Appropriate correction is required.
Claims 10 and 16 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the downward direction” should be amended to recite ---the downward direction of the first axis---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alglave (US 2018/0344507).
In regards to claim 1, Alglave teaches in Figures 1-9b an airflow inhibitor body (screen 7), adapted to be disposed in the human mouth between (as shown in Figures 8a-8c; [0071] and [0074-0075] further teaches the screen 7 being positioned between the lips and teeth) the lips (upper lip ls, lower lip li) and the teeth (teeth D, D’); the airflow inhibitor body (screen 7) having a body outer surface (as defined in the annotated copy of Figure 8a provided below) and a body inner surface (as defined in the annotated copy of Figure 8a provided below), the body outer surface (as defined in the annotated copy of Figure 8a provided below) being adjacent to (as shown in Figure 8a) the lips (upper lip ls, lower lip li) and the body inner surface (as defined in the 

    PNG
    media_image1.png
    474
    702
    media_image1.png
    Greyscale


In regards to claim 2, Alglave teaches the apparatus of claim 1. Alglave teaches in Figures 1 and 2 a bite pad (tray 8) that extends laterally from (as shown in Figure 1) the body inner surface (as defined in the annotated copy of Figure 8a provided above), has a pad upper surface (maxillary support surface 2; [0064] teaches “the tray 8 comprises a maxillary support surface 2”) and a pad lower surface (mandibular support face 15; [0065] teaches “opposite the maxillary support surface 2, the tray 8 preferably comprises a mandibular support face 15”), and has a pad wall (as defined in the 

    PNG
    media_image2.png
    404
    819
    media_image2.png
    Greyscale

In regards to claim 8, Alglave teaches the apparatus of claims 1 and 2. Alglave teaches in Figure 1 that the airflow inhibitor body (screen 7) is integral with (inasmuch as screen 7, blade 1 and tray 8 are connected to each other to form a single unit) the tongue shelf (blade 1) and the bite pad (tray 8).
In regards to claim 10, Alglave teaches in Figures 1-9b an airflow inhibitor body (screen 7), the airflow inhibitor body (screen 7) being an arcuate, being curved ([0071] teaches screen 7 being “convex”) symmetrically about a first axis (as shown in Figure 
In regards to claim 11, Alglave teaches the apparatus of claim 10.  Alglave teaches in Figures 1 and 2 a bite pad (tray 8) extending from (as shown in Figure 1) the body inner surface (as defined in the annotated copy of Figure 8a provided above) in the rearward direction (as shown in Figure 1), having a pad upper surface (maxillary support surface 2; [0064] teaches “the tray 8 comprises a maxillary support surface 2”) and a pad lower surface (mandibular support face 15; [0065] teaches “opposite the 
In regards to claim 16, Alglave teaches the apparatus of claims 10 and 11.  Alglave teaches in Figures 2 and 6 one or more support walls (lower tongue edge 13; [0077] teaches “the lower tongue edge 13 forms a guide [or, support] for the positioning of the teeth of the mandibular dental arch and in particular of the incisors in the tray 8 on the mandibular support face 15”) extending in the downward direction from (as shown in Figures 2 and 6) the pad lower surface (mandibular support face 15).
In regards to claim 17, Alglave teaches the apparatus of claims 10 and 11.  Alglave teaches in Figure 1 that the airflow inhibitor body (screen 7) is integral with (inasmuch as screen 7, blade 1 and tray 8 are connected to each other to form a single unit) the tongue shelf (blade 1) and the bite pad (tray 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alglave (US 2018/0344507) in view of Gores (US 3,496,936).
In regards to claims 3-5, Alglave teaches the apparatus of claims 1 and 2. Alglave does not teach a plurality of indentations that are formed in one or more of the pad upper surface and the pad lower surface; wherein the indentations are shaped to accommodate the teeth; further comprising protrusions that extend outward from within the indentations.
However, Gores teaches in Figures 1 and 4 and column 2, lines 9-27 an analogous device with a plurality of indentations (recessed portions of dentations 22) that are formed in one or more of (as shown in Figures 1 and 4) the pad upper surface and the pad lower surface (bottom surface of posterior portions 14, 16); wherein the indentations (recessed portions of dentations 22) are shaped to accommodate the teeth (inasmuch as a user’s teeth are capable of being positioned thereon/therein); further comprising protrusions (projecting portions of dentations 22) that extend outward from within (as shown in Figure 4) the indentations (Figure 4 teaches the projecting portions of dentations 22 protruding out from between the recessed portions of dentations 22) .
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify one or more of the pad upper surface and the pad lower surface of Alglave to include a plurality of indentations that are formed in one or more of the pad upper surface and the pad lower surface; wherein the indentations are shaped to accommodate the teeth; further comprising protrusions that 
In regards to claims 12-14, Alglave teaches the apparatus of claims 10 and 11.  Alglave does not teach that one or more of the pad upper surface and the pad lower surface have a plurality of indentations; wherein at least one of the plurality of indentations is shaped to accommodate a tooth; further comprising, within at least one of the plurality of indentations, a protrusion that extends away from the at least one of the plurality of indentations.
However, Gores teaches in Figures 1 and 4 and column 2, lines 9-27 an analogous device wherein one or more of the pad upper surface and the pad lower surface (bottom surface of posterior portions 14, 16) have a plurality of indentations (recessed portions of dentations 22); wherein at least one of the plurality of indentations (recessed portions of dentations 22) is shaped to accommodate a tooth (inasmuch as a user’s teeth are capable of being positioned thereon/therein); further comprising, within at least one of the plurality of (between two of the) indentations (recessed portions of dentations 22), a protrusion (projecting portions of dentations 22) that extends away from (as shown in Figure 4) the at least one of the plurality of indentations (recessed portions of dentations 22).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify one or more of the pad upper surface .

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alglave (US 2018/0344507) in view of Lucera (US 2019/0021820).
In regards to claim 6, Alglave teaches the apparatus of claims 1 and 2. Alglave does not teach a hole formed in one or more of the shelf upper surface and the pad upper surface and centered horizontally on the airflow inhibitor body.
However, Lucera teaches in Figures 3 and 4 and [0101] an analogous device with a hole (central opening 9, shown in Figures 3 and 4) formed in one or more of the shelf upper surface (upper surface of containment portion 8; [0101] teaches “the containment portion 8 for the tongue can be provided with through openings 9”) and the 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify one or more of the shelf upper surface and the pad upper surface of Alglave to include a hole formed in one or more of the shelf upper surface and the pad upper surface and centered horizontally on the airflow inhibitor body as taught by Lucera because this element is known to permit the passage of saliva, as Lucera teaches in [0101].
In regards to claim 15, Alglave teaches the apparatus of claims 10 and 11.  Alglave does not teach a hole, formed in one or more of the shelf wall and the pad wall, centered with the line of symmetry.
However, Lucera teaches in Figure 4 and [0095] an analogous device with a hole (center through hole 5), formed in (as shown in Figure 4) one or more of the shelf wall and the pad wall (posterior wall of bite guard 1), centered with the line of symmetry (as shown in Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify one or more of the shelf wall and the pad wall of Alglave to include a hole, formed in one or more of the shelf wall and the pad wall, centered with the line of symmetry as taught by Lucera because this element is known to place the oral cavity of the wearer in communication with the outside environment to enable the passage of air, as Lucera teaches in [0095].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alglave (US 2018/0344507) in view of Carpenter (US 2,521,039).
In regards to claim 7, Alglave teaches the apparatus of claims 1 and 2. Alglave does not teach one or more support walls extending perpendicularly from the pad lower surface.
However, Carpenter teaches in column 2, lines 22-32 and Figure 5 an analogous device with one or more support walls (inner flange 3) extending perpendicularly from (as shown in Figure 5) the pad lower surface (lower surface of web a).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the pad lower surface of Alglave to include one or more support walls extending perpendicularly from the pad lower surface as taught by Carpenter because this element is known to help to centralize the apparatus with the wearer’s teeth and insure that the bite pad will be located and retained between the teeth of the upper and lower jaw and ensure that the bite pad will not fail to be gripped by the teeth when the jaws are closed together, as Carpenter teaches in column 2, lines 22-32.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alglave (US 2018/0344507) in view of Walls (US 2017/0165102).
In regards to claim 9, Alglave teaches in Figures 1-9b an airflow inhibitor body (screen 7), adapted to be disposed in the human mouth between (as shown in Figures 8a-8c; [0071] and [0074-0075] further teaches the screen 7 being positioned between the lips and teeth) the lips (upper lip ls, lower lip li) and the teeth (teeth D, D’); the 
Alglave does not teach the body wall having one or more thinned wall channels extending between the body upper edge and the body lower edge.
However, Walls teaches in Figure 1 and claim 2 an analogous device with the body wall (front portion 20) having one or more thinned wall channels (indicator marks 22; indicator marks 22 are taught in claim 2 to comprise slots, which provide a channel extending between thinned portions of front portion 20) extending between (as shown in Figure 1) the body upper edge (top edge of front portion 20) and the body lower edge (bottom edge of front portion 20).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the body wall of Alglave to provide the body wall having one or more thinned wall channels extending between the body upper edge and the body lower edge as taught by Walls because this element is known to provide a mechanism to customize the size of the body, “thereby customizing the size of the intra-oral device to fit properly and comfortably within the user's mouth,” as Walls teaches in [0029]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/23/2021